Citation Nr: 0808254	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) that confirmed and continued the denial 
of service connection for a nervous disorder.

As a preliminary matter, the Board notes that in October 
1981, the RO denied service connection for a nervous 
disorder.  The veteran has since been diagnosed as having 
schizophrenia, and in May 2002, he filed a claim of service 
connection for this psychiatric disability.  In Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that a claim based on a diagnosis of a new mental disorder, 
e.g., schizophrenia, states a new claim for the purposes of 
jurisdiction.  Id. at 402.  As such, the December 2002 rating 
decision represents the adjudication of a different claim and 
thus the Board finds that the claim must be considered on a 
de novo basis.  


FINDINGS OF FACT

The veteran's schizophrenia had its onset during service.


CONCLUSIONS OF LAW

schizophrenia was incurred in service.  38 U.S.C.A. §§ 1111, 
1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board grants service connection for 
schizophrenia, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is necessary.  

The veteran seeks service connection for schizophrenia.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The service medical records show that in 1975 he started 
having disciplinary problems, performance problems, and was 
actually recommended for discharge as a result.  For two 
years prior to this time, the veteran served without 
incident.  Lay testimony from the veteran and his mother 
indicate that it was at this time the veteran's behavior 
began to change noticeably to others.  He withdrew from 
family and friends.  He was seen sitting and standing in the 
rain and acting strangely.

The veteran was discharged from service in October 1975.  A 
June 1976 psychiatric evaluation revealed that the veteran 
had some latent thought disorder or early developing one, 
that is, some schizophrenic tendencies.

The veteran and his mother testified before a Decision Review 
Officer that he has been treated at the VA Medical Center 
("VAMC") in Birmingham, Alabama continuously since 1981 
treated his schizophrenia with medication and counseling.  In 
September 1981, however, a VA examiner found no psychiatric 
disease.

The evidence shows that the veteran has since been diagnosed 
as having schizophrenia.  Thus, this case turns on whether 
there is medical evidence linking the disease to service.  In 
November 2002, a VA examiner diagnosed the veteran with 
schizophrenia, undifferentiated type.  After reviewing the 
veteran's record, the examiner concluded that the veteran's 
nervous condition started in the military.  An April 2004 VA 
examiner confirmed the veteran's diagnosed paranoid 
schizophrenia and obsessive compulsive disorder.

In light of the November 2002 VA examiner's assessment and 
the absence of any conflicting medical opinion evidence, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for schizophrenia is 
warranted.  


ORDER

Service connection for schizophrenia is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


